Case 19-05831-LA11               Filed 01/28/21   Entered 01/28/21 14:49:01    Doc 181     Pg. 1 of 1




  1   THOMAS B. GORRILL, ESQ. [SBN 102979]
      Law Office of Thomas B. Gorrill
  2   401 West “A” Street, Suite 1770
      San Diego, CA 92101
  3   Phone: (619) 237-8889
      eFax: (619) 330-2125
  4   E-mail: tom@gorillalaw.com
  5   Attorney for Barbara Linett
  6
  7                                       UNITED STATES BANKRUPTCY COURT
  8                                       SOUTHERN DISTRICT OF CALIFORNIA
  9    In re:                                                   CASE NO. 19-05831-LA11
 10    DANA AARON LINETT,                                       STIPULATION TO CONTINUE
                                                                HEARING ON CREDITOR’S FIRST
 11                         Debtor(s)                           AMENDED DISCLOSURE STATEMENT
 12                                                             Proposed New Hearing Date:
                                                                Date: March 18, 2021
 13                                                             Time: 2:00 p.m.
 14                                                             Present Hearing Date:
                                                                Date: Feb. 4, 2021
 15                                                             Time: 2:30 p.m.
 16                                                             Courtroom: 2
                                                                Room: 118
 17
 18             The Debtor, Dana Linett, and the Creditor, Barbara Linett, hereby stipulate as follows:
 19             The hearing on Creditor’s First Amended Disclosure Statement should be continued from
 20   February 4, 2021 to March 18, 2021 in order to permit the parties to explore a collaborative
 21   liquidation plan. If the parties are unable to reach a consensus for a collaborative plan, then
 22   Creditor’s reply to Debtor’s opposition to the Amended Disclosure Statement is due by March 11,
 23   2021.
 24
 25   Dated: January 28, 2021                                   /s/ Thomas B. Gorrill
                                                              THOMAS B. GORRILL, ESQ.
 26                                                           Counsel for Creditor, Barbara Linett
 27
 28   Dated: January 28, 2021                                   /s/ Gustavo Bravo
                                                              GUSTAVO BRAVO, ESQ.
                                                              Counsel for Debtor, Dana A. Linett
      [Stip to Continue DS Hrg 2.0.wpd]                                                                   Page 1
